





tesorologo.jpg [tesorologo.jpg]


Dear First Name Last Name:


I am very pleased to inform you that, effective February 14, 2017 (the "Award
Date"), the Compensation Committee of the Board of Directors of Tesoro
Corporation (the "Company"), pursuant to its authority under the Amended and
Restated Tesoro Corporation 2011 Long-Term Incentive Plan (the "Plan"), has
approved the following long-term incentive award (the "Award") to you. The
following is a summary of the terms and conditions associated with this Award.
Capitalized terms not defined in this letter will have the definitions provided
for such terms in the Plan.




Award: # Performance Shares of the Company’s common stock with a targeted value
of $XXX,XXX is contingent upon the achievement of relative Total Shareholder
Return against a Median Index of our Performance Peer Group, XLE Energy Index
and S&P 500 Index. This Award will become eligible for vesting, subject to
actual performance and continued employment, at the end of the 36 month
performance period (February 14, 2017 through February 14, 2020).


Upon vesting at the end of the performance period, the Award will be adjusted
based on the Company’s relative Total Shareholder Return against a Median Index
of the Performance Peer Group, XLE Energy Index and S&P 500 Index to calculate
the number of Shares that will be issued to you. Shares will be withheld by the
Company to cover your applicable income and employment tax withholding(s) (at
the minimum statutory level or such other rate that will not cause an adverse
accounting consequence or cost) and the net Shares will be credited to your
account with Fidelity Stock Plan Services. The Award may be further adjusted by
the Committee if the Company’s Total Shareholder Return is negative over the
performance period.


If you terminate employment due to Retirement or involuntary termination without
Cause (other than within the two years following a Change in Control), you will
be issued a pro-rated payout of Shares based on the number of full months worked
(minimum of 12 months required for an involuntary termination without Cause)
within the performance period based on the achievement of actual performance. In
addition, if you are terminated pursuant to a severance or separation agreement
under any circumstance, the Compensation Committee may, at its discretion,
further reduce the award payout percentage beyond the pro-rated reduction
described above. Shares will be issued as soon as administratively practical,
but in any event within calendar year 2020. If you terminate employment due to
death or disability, as defined under Section 409A of the Internal Revenue Code
of 1986, as amended to date and the Treasury Regulations issued thereunder
(“Disability”), you will be issued a pro-rated payout of Shares based on the
number of full months worked within the performance period based on the
achievement of target performance. Shares will be issued as soon as
administratively practical upon termination due to death or Disability. If you
terminate employment due to a voluntary termination (except as set forth below)
or termination for Cause prior to the vesting of the Performance Shares Award,
your Award will be forfeited. In the event of a Change in Control of the
Company, the Performance Shares Award will either be assumed or continued by the
surviving or acquiring corporation or paid out at the greater of the achievement
of target performance or the achievement of actual performance at the time of
the





--------------------------------------------------------------------------------





Change in Control. If your Award is assumed or continued following a Change in
Control, the award will be converted into a time-based award with the number of
shares subject to the award equal to the greater of the achievement of target
performance or the achievement of actual performance at the time of the Change
in Control. The assumed and converted Award will vest based upon continued
employment through the end of the performance period. If you terminate
employment due to an involuntary termination without Cause or resignation for
Good Reason within two years following a Change in Control, any such assumed and
converted Award will immediately vest upon such termination of employment.


Covenants: Your services to the Company are unique, extraordinary and essential
to the business of the Company and its affiliates, particularly in view of your
access to the Company’s or its affiliates’ confidential information and trade
secrets. Accordingly, in consideration of this Award and by accepting this
Award, you agree as follows:


(i)    You agree that you will not, without the prior written approval of the
Board, at any time during the term of your employment with the Company or its
affiliates and for a period of one year following the date on which your
employment with the Company and its affiliates terminates (the “Restricted
Period”), directly or indirectly, serve as an officer, director, owner,
contractor, consultant, or employee of any the following organizations (or any
of their respective subsidiaries or divisions): HollyFrontier Corporation;
Marathon Petroleum Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Magellan Midstream Partners, L.P.; Enbridge Energy Partners, L.P.;
Western Gas Partners, L.P.; Buckeye Partners, L.P.; EnLink Midstream Partners,
L.P.; DCP Midstream Partners, L.P.; NuStar Energy L.P.; ONEOK Partners; Genesis
Energy, L.P.; Holly Energy Partners, L.P.; and MPLX L.P., or otherwise engage in
any business activity directly or indirectly competitive with the business of
the Company or its affiliates (or their respective subsidiaries or divisions) as
in effect from time to time.


(ii)     You agree that during the Restricted Period , you will not, alone or in
conjunction with another party, hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
individual who is currently engaged, or was engaged at any time during the six
(6) month period prior such event, as an employee, contractor or consultant of
the Company or any of its affiliates (or their respective subsidiaries or
divisions).


(iii)    You agree and understand that the Company and its affiliates own and/or
control information and material which is not generally available to third
parties and which the Company or its affiliates consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists, trade secrets and other information (collectively,
the “Confidential Information”). You acknowledge that each element of the
Confidential Information constitutes a unique and valuable asset of the Company
and its affiliates, and that certain items of the Confidential Information have
been acquired from third parties upon the express condition that such items
would not be disclosed to the Company and its officers and agents other than in
the ordinary course of business. You acknowledge that disclosure of the
Confidential Information to and/or use by anyone other than in the Company’s or
its affiliates’ ordinary course of business would result in irreparable and
continuing damage to the Company and its affiliates. Accordingly, you agree to
hold the Confidential Information in the strictest secrecy, and covenant that,
during the term of your employment with the Company and its affiliates or at any
time thereafter, you will not, without the prior written consent of the Board,
directly or indirectly, allow any element of the Confidential Information to be
disclosed, published or used, nor





--------------------------------------------------------------------------------





permit the Confidential Information to be discussed, published or used, either
by himself or by any third parties, except in effecting your duties for the
Company and its affiliates in the ordinary course of business.


(iv)    You agree that in addition to the forfeiture provisions described above,
this Award and all other equity-based compensation awards granted to you by the
Company or any affiliate, in each case, to the extent outstanding and unvested
at the time of any such breach, shall be subject to immediate forfeiture and
recoupment (in full) by the Company upon your breach, in any respect, of any of
the covenants described in clauses (i), (ii) or (iii) above.




The Award has been granted under and is subject to the terms of the Plan unless
specified within this Grant Agreement. This Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Internal Revenue Code of 1986, as amended to date. To satisfy the requirements
of Section 162(m), no portion of the Award will be eligible to vest unless the
Company achieves positive net income (as determined in accordance with US GAAP)
over any calendar year during the performance period. In addition, further
information concerning your Awards will be communicated at a later date.


You are required to accept this Award on-line with Fidelity at
netbenefits.fidelity.com. This Award must be accepted prior to the vesting date;
otherwise, the Award will forfeit. If you don’t accept your Award prior to your
termination of employment and your termination is due to death or Disability,
your Award will be considered accepted and will follow the terms for these
specified terminations as noted above. If this is the first time you are
receiving this type of Award, you will receive a “Welcome Kit” from Fidelity
Stock Plan Services with additional information.


We highly value your contribution and commitment to the Company’s success and
believe that this Award provides you a financial incentive that aligns your
interests with the Company's shareholders.


Sincerely,
Gregory J. Goff
Chairman, President and Chief Executive Officer







